COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Stephanie Zoanni v. Lamuel David Hogan

Appellate case number:    01-17-00394-CV

Trial court case number: 2010-34811

Trial court:              246th District Court of Harris County

       We deny the appellant’s motion for en banc reconsideration. In her motion, the appellant
requests that we consider on en banc reconsideration a supplemental reporter’s record and a
supplemental clerk’s record, neither of which were requested or filed before this court issued its
August 1, 2019 decision; we deny this request as well. See Worthy v. Collagen Corp., 967
S.W.2d 360, 366 (Tex. 1998); Tex. First Nat’l Bank v. Ng, 167 S.W.3d 842, 866 (Tex. App.—
Houston [14th Dist.] 2005, pet. granted, judgm’t vacated w.r.m.); Chapman v. Mitsui Eng’g &
Shipbuilding Co., 781 S.W.2d 312, 317–18 (Tex. App.—Houston [1st Dist.] 1989, writ denied).

Justice’s signature: /s/ Gordon Goodman
                     Acting for the Court

En banc court consists of: Chief Justice Radack and Justices Keyes, Lloyd, Goodman, Landau,
Hightower and Countiss. Justice Kelly, not sitting.


Date: January 23, 2020